IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30094
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

BENSON WATTA WANAMBISI, a/k/a Johnstone Webi,
a/k/a “African”,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 93-CR-30045
                         - - - - - - - - - -
                          September 20, 1996
Before HIGGINNBOTHAM, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Benson Watta Wanambisi appeals the district court’s sentence

following remand by this court.   See United States v. Wanambisi,

94-40811 (5th Cir. July 18, 1995) (unpublished).

     Wanambisi challenges the propriety of the U.S.S.G. § 3B1.1

determination concerning his role in the offense, the attribution

of two kilos of heroin from the offense of conviction to the drug


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30094
                               - 2 -

quantity used in determining his base offense level, and the

consideration of uncharged drug quantities to determine his base

offense level.   Because these issues were raised and decided on

the first appeal, we do not address them.     See Chevron U.S.A.,

Inc. v. Traillour Oil Co., 987 F.2d 1138, 1150 (5th Cir. 1993).

     Wanambisi raised the following issues:    1) the district

court’s findings lacked the necessary specificity to comply with

our remand directive; 2) the drug quantities from two of Sally

Trahan’s overseas trips and from Peter Buentello’s trip about

which he testified were not relevant conduct for purposes of

determining the amount of drugs properly attributable to

Wanambisi; and 3) the district court clearly erred in attributing

these drug quantities to Wanambisi.   We have carefully reviewed

the record and the appellate arguments.   We find no error with

the specificity in the district court’s findings.    We find no

error, plain or otherwise, by the district court attributing

these drug amounts to Wanambisi as relevant conduct.     See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc), cert. denied, 115 S. Ct. 1266 (1995).    Moreover, the

quantity of heroin found by the district court is not clearly

erroneous.   See United States v. Bermea, 30 F.3d 1539, 1575 (5th

Cir. 1994), cert. denied, 115 S. Ct. 1113 (1995).

     AFFIRMED.